
	

113 HR 4025 IH: Fishing Safety Training and Research Act
U.S. House of Representatives
2014-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4025
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2014
			Mr. Keating (for himself and Mr. Tierney) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 46, United States Code, to reauthorize and amend the Fishing Safety Training Grant
			 Program and the Fishing Safety Research Grant Program, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Fishing Safety Training and Research Act.
		2.Reauthorization and amendment of Fishing Safety Training Grant Program and Fishing Safety Research
			 Grant Program
			(a)Fishing Safety Training Grant ProgramSection 4502(i) of title 46, United States Code, is amended—
				(1)by redesignating paragraph (4) as paragraph (6);
				(2)by inserting after paragraph (3) the following:
					
						(4)
							(A)The Secretary shall establish a publicly accessible electronic database that lists the names of
			 individuals who have participated in training sessions carried out with
			 assistance under this subsection.
							(B)The Secretary shall require, as a condition of including the name of an individual in such database
			 for any period longer than 18 months, that the individual complete
			 retraining.
							(5)The Secretary shall require that training carried out with a grant under this section shall be made
			 available in languages other than English, as appropriate for the fishing
			 port in which the training is offered.
						; and
				(3)in paragraph (6), as so redesignated, by striking 2010 through 2014 and inserting 2015 through 2025.
				(b)Fishing Safety Research Grant ProgramSection 4502(j)(4) of title 46, United States Code, is amended by striking 2010 through 2014 and inserting 2015 through 2025.
			
